The opinion of the court was delivered by
Mason, J.:
In a petition for a rehearing it is suggested that the evidence (some of which is not abstracted) shows that Elkins was appointed á deputy sheriff at his own request, to assist in discovering and arresting the murderer. This can not be the case, as the appointment was made October 9, 1909, and the murder was not committed until October 19, 1909.
It is also suggested that the opinion states as facts certain matters concerning which there was a conflict in the evidence. The statement made was that there was evidence tending to establish these facts — there was no purpose on the part of the court to treat them as established.
The jury must, of course, be the judge of the facts, but there is abundant evidence to support the conclusion that each of the claimants rendered effective serv*300ice in bringing the offender to justice, and the case is one where a division of the reward suggests itself as the most equitable solution of the problem.
The petition for a rehearing is denied.